DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, and 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pal et al. (US 2006/0259118).
Regarding claims 1 and 8, Pal et al. (henceforth Pal) discloses (Figure 8) a method for performing an intravascular procedure, comprising: inserting a guide catheter (80) into a blood vessel; passing a device guide (70) through the guide catheter so that a distal portion of the device guide, having a semi- tubular shape (e.g., Figure 14D-14E it can be seen that the shape is hemi-cylindrical), protrudes from a distal end of the guide catheter into the blood vessel (e.g., see Figure 18 which shows the device guide extending beyond the distal end of the guide catheter); and inserting an intravascular device through the guide catheter via the distal portion of the device guide to a target site in the blood vessel (wire guide 16; ¶ [0235]).
Regarding claim 3, Pal further discloses wherein the distal portion has a hole in a distal end thereof, and wherein inserting the intravascular device comprises passing the intravascular device through the hole (it can be seen in Figure 18 that the distal end of 70 comprises an opening through which wire guide 16 extends; ¶ [0235] discloses a back-loading procedure for passing the wire guide through element 70).
Regarding claim 4, Pal discloses locating the assembly in a patient’s vasculature to a target site for deployment (e.g., ¶ [0113]). If the target site is located adjacent a curved portion of the vasculature the device of Pal is considered to anticipate locating the deployment device at the curved section for deployment of the interventional element beyond the curved section as claimed.
Regarding claim 7, Pal further discloses pushing the device guide (70) through the guide catheter (80) using an insertion rod (e.g., compression member 41; ¶ [0101] discloses the compression member pushing the inner guide channel member during insertion).
Regarding claim 9, Pal further discloses extending the device guide (70) out of the distal end of the guide catheter (80) into a branch blood vessel, and wherein inserting the intravascular device comprises passing the device guide (70) into the branch blood vessel (see e.g., ¶¶ [0014]-[0017], [0113]; Figures 8 and 18) 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pal in view of Schaer (5,782,760).
Regarding claim 5, Pal discloses the method substantially as set forth above and further discloses the interventional device for use within the coronary arteries (e.g., ¶ [0149]). Pal does not explicitly disclose the step of advancing the guide catheter into an ostium of a coronary artery.
 Schaer teaches an over-the-wire catheter system which positions a guide catheter within the ostium of a coronary artery for deployment of an interventional element (Col. 3, lines 44-52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the device of Pal in the location taught by Schaer so as to perform a procedure at such a target location utilizing an interventional device as taught by Schaer. Furthermore, as per claim 6, the device of Pal would be used to insert an interventional device (e.g., balloon) at the target site for use therein.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the step of claim 2. Pal is considered the closest prior art of record which discloses an inner guide member located within a guide catheter and which comprises a radial opening (for loading a wire guide). The step of claim 2 requires the device guide to be rotated at the target site so as to face the radial opening toward the target site and subsequently guiding the intravascular device toward the target site via the aligned guide. The device of Pal requires the wire guide to extend from a distal opening thereof and only utilizes the radial opening for loading the wire guide. Therefore, the device cannot be used to guide an intravascular device toward a target opening via the wire guide as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783            




   /NATHAN R PRICE/   Supervisory Patent Examiner, Art Unit 3783